DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8, 12-14, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karner (US 20130127417).

Regarding claim 1, Karner teaches a battery charging method (shown in figure 2 defined in paragraph [0008] as a method for operating an electric vehicle charging station).
Karner teaches comprising: acquiring a charging demand parameter set by a user (paragraph [0045] teaches a control system 100 comprises data acquisition module 110 configured to communicate with user interface 105 and to acquire data relating to at least one charging parameter from a from at least one computer database of one or more computer database(s)). 
Karner teaches calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery (paragraphs [0052] – [0053] teaches wherein a charging scheme, interpreted as a charging strategy is calculated based on information acquired from the user’s input).
Karner teaches transmitting, according to the target charging scheme, a first charging request to a charging device, so that the charging device charges the battery according to the first charging request (paragraph [0050] teaches wherein user interface 105 can be configured to command electric vehicle charging station 101 to make available the quantity of the electricity and/or the direction of the electricity that achieves the first charging mode selected by user 150).

Regarding claim 2, Karner teaches the method according to claim 1, wherein, the calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery comprises: calculating, according to the charging demand parameter and the actual operation state information, a charging planning scheme in each charging mode of a plurality of preset charging modes respectively (paragraph [0053] teaches wherein user 150 can select multiple charging modes at one time such that input module 106 can calculate charging schemes, interpreted as strategies, for each charging mode and determine the best strategy of the multiple charging mode for achieving the charging mode according to the charging characteristic).
Karner teaches transmitting the charging planning scheme in each charging mode to a terminal of the user, so that the user selects a target charging mode from the plurality of charging modes according to the charging planning scheme in each charging mode (defined in paragraph [0049] teaches wherein user interface 105 permits user 150 to select one or more target charging modes, interpreted as a charging mode, (e.g., a first charging mode, a second charging mode). In various embodiments, a target charging mode can comprise one or more requirements pertaining to how electric vehicle charging station 101 charges rechargeable energy storage system 102. Karner teaches in paragraph [0053] wherein the results of the charging planning schemes, interpreted as strategies are provided to the user via user interface item 105, wherein the user interface can command the electric vehicle charging station to charge the vehicle according to a charging strategy).
Karner teaches taking a charging planning scheme in the target charging mode as the target charging scheme (defined in paragraph [0053] wherein the charging station charges according to target charging mode provided). 

Regarding claim 3, Karner teaches the method according to claim 1, wherein, the calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery comprises: acquiring a type of charging mode set by the user, and taking a charging mode of the set type as a target charging mode (defined in paragraph [0049] teaches wherein user interface 105 permits user 150 to select one or more target charging modes, interpreted as a charging mode, (e.g., a first charging mode, a second charging mode). In various embodiments, a target charging mode can comprise one or more requirements pertaining to how electric vehicle charging station 101 charges rechargeable energy storage system 102).
Karner teaches calculating, according to the charging demand parameter and the actual operation state information, a charging planning scheme in the target charging mode, and taking the charging planning scheme in the target charging mode as the target charging scheme (defined in paragraph [0049] wherein a user select charging modes and a charging parameter from the vehicle is determined, and a charging plan or charging scheme is determined from the user’s input and charging parameters determined. Paragraph [0050] teaches wherein. Input module 106 can reference the data relating to the at least one charging parameter in accordance with the charging characteristic so that a charging scheme or strategy may be determined). 

Regarding claim 4, Karner teaches the method according to claim 1, wherein, the calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery comprises: calculating, when the charging demand parameter does not comprise a charging demand parameter associated with a charge capacity of the battery, the target charging scheme according to a preset charging threshold and the actual operation state information (paragraphs [0064] – [0065] teaches wherein the charging parameter may be based on time duration or cost of electricity at time of charging). 
Karner teaches calculating, when the charging demand parameter comprises only one charging demand parameter associated with the charge capacity of the battery, the target charging scheme according to the one charging demand parameter associated with the charge capacity and the actual operation state information (paragraph [0048] teaches wherein at least one charging parameter based on the charge capacity may be input from the data acquisition module to calculate a charging scheme or charging strategy).

Regarding claim 5, Karner teaches the method according to claim 1, wherein, the calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery comprises: selecting, when the charging demand parameter comprises a plurality of candidate parameters associated with the charge capacity of the battery, any one candidate parameter of the plurality of candidate parameters as a current parameter (defined in paragraphs [0049] – [0050] wherein a selection may be made from a plurality of charging modes and charging parameters).
Karner teaches calculating, according to the current parameter and the actual operation state information, a calculation value of each of other parameters under a condition of the current parameter, wherein the other parameters are parameters other than the current parameter of the plurality of candidate parameters (defined in paragraph [0053] wherein multiple charging strategies are calculated based on the plurality of charging parameters provided and input by the user).
Karner teaches taking the current parameter as a target charging demand parameter, when, for any other parameter of all the other parameters, the calculation value of the other parameter is less than or equal to a user input value corresponding to the other parameter taking, when there is only one target other parameter among all of the other parameters, the target other parameter as the target charging demand parameter, wherein a calculation value of the target other parameter is greater than a user input value corresponding to the target other parameter (paragraph [0050] when a charging mode input by the user is unavailable, the user interface instructs the user to provide a second charging mode or the input module can make available the quantity of the electricity to achieve the first charging mode selected by the user).
Karner teaches updating, when there are a plurality of target other parameters among all of the other parameters, the current parameter with any one of the plurality of target other parameters, until the target charging demand parameter is selected from the plurality of candidate parameters (paragraph [0059] teaches wherein user interface 105 can be configured to provide updated commands to electric vehicle charging station 101 to ensure rechargeable energy storage system 102 is receiving electricity according to the presently optimal strategy provided by input module 106).
Karner teaches calculating the target charging scheme according to the target charging demand parameter and the actual operation state information (paragraph [0049] teaches wherein the state of current charge of the battery may be an input value. Paragraph [0053] teaches wherein using this state information, input module 106 can calculate what possible strategies exist, if any, by which to make available the quantity of the electricity and/or the direction of the electricity to rechargeable energy storage system 102 with electric vehicle charging station 101 by the at least one day and time of the first charging mode).

Regarding claim 6, Karner teaches the method according to claim 1, wherein, the charging demand parameter comprises at least one of the following parameters: a charging time at the user's disposal, mileage required by the user, a state of charge of the battery required by the user, a charging fee at the user's disposal, a type of charging mode, a charging price; the target charging scheme comprises at least one of the following considerations: a charging waiting time for the user, increasable endurance mileage of the battery, an increasable SOC of the battery, a charging fee to be paid by the user (paragraph [0049] teaches wherein the state of current charge of the battery and duration of charging time, desired travel distance and mileage may be an input value. Paragraph [0051] teaches wherein rate costs and demand pricing during specific times may be a parameter).

Regarding claim 8, Karner teaches the method according to claim 1, wherein, but does not explicitly teach before the calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery, the method comprises: determining that the actual operation state information of the battery can be acquired (paragraph [0053] teaches wherein if input module 106 determines no strategies exist to make available the quantity of the electricity and/or the direction of the electricity to rechargeable energy storage system 102 with electric vehicle charging station 101 by the at least one day and time of the first charging mode, user interface 105 could simply instruct user 150 to provide a new (i.e., second) charging mode).



Regarding claim 12, Karner teaches a battery charging apparatus, comprising: a processor and a memory having a computer program instruction stored thereon (defined in paragraph [0079] wherein  FIG. 3 shows a control system 300 comprises communications module 360 configured to be run on the one or more processor). 
Karner teaches wherein: the processor is configured to execute the computer program instruction to: acquire a charging demand parameter set by a user (paragraph [0045] teaches a control system 100 comprises data acquisition module 110 configured to communicate with user interface 105 and to acquire data relating to at least one charging parameter from a from at least one computer database of one or more computer database(s)).
Karner teaches calculate, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery (paragraphs [0052] – [0053] teaches wherein a charging scheme, interpreted as a charging strategy is calculated based on information acquired from the user’s input).
Karner teaches transmit, according to the target charging scheme, a first charging request to a charging device, so that the charging device charges the battery according to the first charging request (paragraph [0050] teaches wherein user interface 105 can be configured to command electric vehicle charging station 101 to make available the quantity of the electricity and/or the direction of the electricity that achieves the first charging mode selected by user 150).

Regarding claim 13,  Karner teaches the battery management system, comprising the battery charging apparatus according to claim 12 (shown in figure 1 wherein a battery management system is a computer system item 117 comprised within charging station item 101). 

Regarding claim 14, Karner teaches the charging pile, comprising the battery charging apparatus according to claim 12 (shown in figure 1 wherein a charging pile is interpreted as a rechargeable energy storage system item 102). 

Regarding claim 16 Karner teaches the computer storage medium having a computer program instruction stored thereon, wherein the computer program instruction, when being executed by a processor, implements the battery charging method according to claim 1 (paragraph [0072] teaches a processor which executes instructions). 

Regarding claim 17, Karner teaches the battery charging apparatus according to claim 12, wherein, the processor is further configured to execute the computer program instruction to: calculate, according to the charging demand parameter and the actual operation state information, a charging planning scheme in each charging mode of a plurality of preset charging modes respectively (paragraph [0053] teaches wherein user 150 can select multiple charging modes at one time such that input module 106 can calculate charging schemes, interpreted as strategies, for each charging mode and determine the best strategy of the multiple charging mode for achieving the charging mode according to the charging characteristic).
Karner teaches transmit the charging planning scheme in each charging mode to a terminal of the user, so that the user selects a target charging mode from the plurality of charging modes according to the charging planning scheme in each charging mode (defined in paragraph [0049] teaches wherein user interface 105 permits user 150 to select one or more target charging modes, interpreted as a charging mode, (e.g., a first charging mode, a second charging mode). In various embodiments, a target charging mode can comprise one or more requirements pertaining to how electric vehicle charging station 101 charges rechargeable energy storage system 102. Karner teaches in paragraph [0053] wherein the results of the charging planning schemes, interpreted as strategies are provided to the user via user interface item 105, wherein the user interface can command the electric vehicle charging station to charge the vehicle according to a charging strategy.
Karner teaches take a charging planning scheme in the target charging mode as the target charging scheme (defined in paragraph [0053] wherein the charging station charges according to target charging mode provided).

Regarding claim 18, Karner teaches the battery charging apparatus according to claim 12, wherein, the processor is further configured to execute the computer program instruction to: acquire a type of charging mode set by the user, and take a charging mode of the set type as a target charging mode (defined in paragraph [0049] teaches wherein user interface 105 permits user 150 to select one or more target charging modes, interpreted as a charging mode, (e.g., a first charging mode, a second charging mode). In various embodiments, a target charging mode can comprise one or more requirements pertaining to how electric vehicle charging station 101 charges rechargeable energy storage system 102).
Karner teaches calculate, according to the charging demand parameter and the actual operation state information, a charging planning scheme in the target charging mode, and take the charging planning scheme in the target charging mode as the target charging scheme (defined in paragraph [0049] wherein a user select charging modes and a charging parameter from the vehicle is determined, and a charging plan or charging scheme is determined from the user’s input and charging parameters determined. Paragraph [0050] teaches wherein. Input module 106 can reference the data relating to the at least one charging parameter in accordance with the charging characteristic so that a charging scheme or strategy may be determined). 


Regarding claim 19, Karner teaches the battery charging apparatus according to claim 12, wherein, the processor is further configured to execute the computer program instruction to: calculate, when the charging demand parameter does not comprise a charging demand parameter associated with a charge capacity of the battery, the target charging scheme according to a preset charging threshold and the actual operation state information (paragraphs [0064] – [0065] teaches wherein the charging parameter may be based on time duration or cost of electricity at time of charging). 
Karner teaches calculate, when the charging demand parameter comprises only one charging demand parameter associated with the charge capacity of the battery, the target charging scheme according to the one charging demand parameter associated with the charge capacity and the actual operation state information (paragraph [0048] teaches wherein at least one charging parameter based on the charge capacity may be input from the data acquisition module to calculate a charging scheme or charging strategy).

Regarding claim 20, Karner teaches the battery charging apparatus according to claim 12, wherein, the processor is further configured to execute the computer program instruction to: select, when the charging demand parameter comprises a plurality of candidate parameters associated with the charge capacity of the battery, any one candidate parameter of the plurality of candidate parameters as a current parameter (defined in paragraphs [0049] – [0050] wherein a selection may be made from a plurality of charging modes and charging parameters).
Karner teaches calculate, according to the current parameter and the actual operation state information, a calculation value of each of other parameters under a condition of the current parameter, wherein the other parameters are parameters other than the current parameter of the plurality of candidate parameters (defined in paragraph [0053] wherein multiple charging strategies are calculated based on the plurality of charging parameters provided and input by the user).
Karner teaches take the current parameter as a target charging demand parameter, when, for any other parameter of all the other parameters, the calculation value of the other parameter is less than or equal to a user input value corresponding to the other parameter (paragraph [0050] when a charging mode input by the user is unavailable, the user interface instructs the user to provide a second charging mode or the input module can make available the quantity of the electricity to achieve the first charging mode selected by the user).
Karner teaches take, when there is only one target other parameter among all of the other parameters, the target other parameter as the target charging demand parameter, wherein a calculation value of the target other parameter is greater than a user input value corresponding to the target other parameter (paragraph [0050] when a charging mode input by the user is unavailable, the user interface instructs the user to provide a second charging mode or the input module can make available the quantity of the electricity to achieve the first charging mode selected by the user).
Karner teaches update, when there are a plurality of target other parameters among all of the other parameters, the current parameter with any one of the plurality of target other parameters, until the target charging demand parameter is selected from the plurality of candidate parameters (paragraph [0059] teaches wherein user interface 105 can be configured to provide updated commands to electric vehicle charging station 101 to ensure rechargeable energy storage system 102 is receiving electricity according to the presently optimal strategy provided by input module 106).
Karner teaches calculate the target charging scheme according to the target charging demand parameter and the actual operation state information (paragraph [0049] teaches wherein the state of current charge of the battery may be an input value. Paragraph [0053] teaches wherein using this state information, input module 106 can calculate what possible strategies exist, if any, by which to make available the quantity of the electricity and/or the direction of the electricity to rechargeable energy storage system 102 with electric vehicle charging station 101 by the at least one day and time of the first charging mode).

Regarding claim 21, Karner teaches the battery charging apparatus according to claim 12, wherein, the charging demand parameter comprises at least one of the following parameters: a charging time at the user's disposal, mileage required by the user, a state of charge of the battery required by the user, a charging fee at the user's disposal, a type of charging mode, a charging price (defined in paragraph [0049] wherein current state of charge of the battery, capacity of the battery, a current voltage of the battery, mileage may be an actual operation state of information).
Karner teaches the target charging scheme comprises at least one of the following considerations: a charging waiting time for the user, increasable endurance mileage of the battery, an increasable SOC of the battery, a charging fee to be paid by the user (paragraph [0049] teaches wherein the state of current charge of the battery and duration of charging time, desired travel distance and mileage may be an input value. Paragraph [0051] teaches wherein rate costs and demand pricing during specific times may be a parameter).







Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over by Karner (US 20130127417) in view of Weicker (US 20180131204).

Regarding claim 7, Karner teaches the method according to claim 1, wherein, the actual operation state information of the battery comprises, a current state of charge SOC of the battery, and a capacity of the battery; and the actual operation state information of the battery further comprises at least one of the following information: a current state of health SOH of the battery, a current voltage of the battery, an internal resistance of the battery, working information of a heating system of the battery, working information of a cooling system of the battery, mileage of the battery when fully charged (defined in paragraph [0049] wherein current state of charge of the battery, capacity of the battery, a current voltage of the battery, mileage may be an actual operation state of information).
	Karner does not explicitly teach wherein a current temperature of the battery is an actual operation state information.
Weicker teaches wherein a current temperature of the battery is an actual operation state information (defined in paragraph [0022] wherein battery cell temperature may be determined and used to create a charging scheme).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Karner reference with the charging system of the Weicker reference so that the battery is not damaged during recharging. 
The suggestion/motivation for combination can be found in the Weicker reference in paragraph [0022] wherein charging the battery so it does not become damaged is taught.

Regarding claim 9, Karner teaches the method according to claim 8, but does not explicitly teach wherein, the actual operation state information comprises a current temperature of the battery, wherein, after the determining that the actual operation state information of the battery can be acquired and before the calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery, the method further comprises: determining that the current temperature of the battery is within a preset temperature range.
	Weicker teaches wherein the actual operation state information comprises a current temperature of the battery, wherein, after the determining that the actual operation state information of the battery can be acquired and before the calculating, according to the charging demand parameter and acquired actual operation state information of a battery, a target charging scheme for charging the battery, the method further comprises: determining that the current temperature of the battery is within a preset temperature range (defined in paragraph [0017] wherein a battery management system, item BMS 300 may be operatively coupled to any number or type of source that may provide insightful information to enable usage projection component 330 to make a projection about a future use of rechargeable battery 400. Exemplary sources may include any one or more sensors (e.g. temperature sensors, pressure sensors, weight sensors, passenger sensors, etc.) The battery temperature provides information usage projection, which may be used to choose a charging scheme selection component 340. If it is determined that charging the battery in accordance with the manufacturer's specified charging parameters would be inadequate for an anticipated future use, such the battery maybe overheated or the temperature may not be within the manufacturer's specified charging parameters, then scheme selection component may select an overvoltage overcharging (OVOC) scheme to charge the battery).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Karner reference with the charging system of the Weicker reference so that the battery is not damaged during recharging. 
The suggestion/motivation for combination can be found in the Weicker reference in paragraph [0022] wherein charging the battery so it does not become damaged is taught.

6.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karner (US 20130127417) in view of Moghe (US  20190202304) and in further view of Hodges (

Regarding claim 10, Karner teaches the method according to claim 2, but does not explicitly teach wherein, the method further comprises: determining that the charging of the battery is completed according to the target charging scheme; determining that the user is not in a vehicle installed with the battery, and transmitting, to the terminal of the user, selection information for instructing the user to select to re-develop a charging scheme or to stop transmitting a charging request to the charging device, so that the user gives a feedback instruction according to the selection information; re-developing a charging scheme or stopping transmitting a charging request to the charging device, when the feedback instruction is received.
	Moghe teaches wherein the method further comprises: determining that the charging of the battery is completed according to the target charging scheme; so that the user gives a feedback instruction according to the selection information; re-developing a charging scheme or stopping transmitting a charging request to the charging device, when the feedback instruction is received (defined in paragraph [0052] wherein when charging is complete feedback instruction may be provided to the charging station from the user. This feedback may be used to update a charging model or redeveloping a charging scheme for the future). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Karner reference with the charging system of the Moghe reference so that the battery charging profile is improved with each charging session. 
The suggestion/motivation for combination can be found in the Moghe reference in paragraph [0052] wherein feedback is provided to the charging station. 
Karner in view of Moghe does not explicitly teach determining that the user is not in a vehicle installed with the battery, and transmitting, to the terminal of the user, selection information for instructing the user to select to re-develop a charging scheme or to stop transmitting a charging request to the charging device.
Hodges teaches determining that the user is not in a vehicle installed with the battery, and transmitting, to the terminal of the user, selection information for instructing the user to select to re-develop a charging scheme or to stop transmitting a charging request to the charging device (paragraph [0022] teaches wherein the user presence is determined and charging scheme or charging policies are developed based on the user’s behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Karner in view of Moghe reference with the charging system of the Hodges reference so that the battery charging profile is improved with each charging session. 
The suggestion/motivation for combination can be found in the Hodges reference in paragraph [0022] wherein feedback is provided to the charging station

Regarding claim 11, Karner teaches the method according to claim 10, wherein, the method further comprises: when the feedback instruction is not received, determining that the charging demand parameter comprises a first charging fee at the user's disposal, and determining whether a second charging fee to be paid by the user reaches the first charging fee; transmitting a second charging request to the charging device according to a charging planning scheme in a preset charging mode of the plurality of charging modes, when the second charging fee does not reach the first charging fee, so that the charging device charges the battery according to the second charging request; and stopping transmitting the second charging request to the charging device, when the second charging fee reaches the first charging fee (paragraph [0064] wherein to calculate a prediction as to the cost to charge rechargeable energy storage system 102 for each day and time of the at least one day and time by which to complete charging rechargeable energy storage system 102. In many embodiments, prediction module 113 can further be configured to calculate a prediction as to the cost to charge rechargeable energy storage system 102 for any other charging mode. For example, in some embodiments, prediction module 113 can reference the charging parameter data for energy and demand data to determine present and/or future costs/values of electricity, and can use the present and/or future costs/values of electricity to calculate an estimated cost to charge rechargeable energy storage system 102 for each strategy provided by input module 106).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200164759 A1	HEUER; Jörg: Teaches a vehicle charging system with mobile device communication. 
US 20170088001 A1	Haas; Harry Price et al.: Teaches a vehicle charging system with mobile device communication. 
US 20210380012 A1	TSUDA; Hiroyuki et al. Teaches a vehicle charging system with mobile device communication. 
US 20180178672 A1	ICHIKAWA; Shinji Teaches a vehicle charging system with mobile device communication. 
US 20150032661 A1	MANFIELD; Lucas et al.: Teaches a vehicle charging system with mobile device communication. 
US 20150298567 A1	UYEKI; Robert: Teaches a vehicle charging system with mobile device communication. 
US 20170043674 A1	DeBoer, III; John R. Teaches a vehicle charging system with mobile device communication. 
US 20200156492 A1	MACKENZIE; Ian: Teaches a vehicle charging system with mobile device communication. 
US 9346365 B1	Penilla; Angel A. et al..: Teaches a vehicle charging system with mobile device communication. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859